DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 16-21 directed to a manually operated staple gun including a user-actuated unit mounted in the frame to switch between a first and second condition to guide staples, which was non-elected without traverse in the communication filed 07/20/2021 and confirmed by the Examiner in 08/16/2021. In the instant case, claims 16-21 are not eligible for rejoinder due to the limitations of the user-actuated unit in claim 16. Specifically, that the user-actuated unit is mounted to the frame to switch between a first condition and a second condition, and that the user-actuated unit includes a slide mounted to the frame to move between a first slide position wherein the slide extends past the staple gun bottom surface and a second slide position. These limitations are not found in independent claim 1, and are therefore directed towards a materially distinct staple gun. See further MPEP 821.02.

The application has been amended as follows: 
Cancel claims 16-21.

	
Allowable Subject Matter
Claims 1 - 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Braganza (US 2008/0156844) teaches a staple gun (see Fig 1) capable of discharging different sized staples (see Figs 23a-23c) wherein the staple further utilizes a cable guide member (Fig 1, #80). The cable guide member has guideways (#88/#90) formed with arced portions provided to accommodate round wires or wider flat wires during stapling (see ¶ [0050], [0055], [0058], [0060], and [0061]). However, the as-described cable guide member differs from claim 1 in that it does not act as a user-actuated staple guide with a pair of guide surfaces to guide the staples along a guide axis into a ready position to be driven into a workpiece. Further, the guideways (#88/#90) of the cable guide (#80) do not contact the staples as described in the above-cited paragraphs, and therefore cannot be interpreted as the user-actuated staple guide.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-15, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731